Title: To Benjamin Franklin from Father de Sollicoffre, 7 November 1778
From: Sollicoffre, Father —— de
To: Franklin, Benjamin


Monsieur!
Ce 7e. 9bre 1778
La Grande reputation que vous avez acquise, à bien justes Titres & le desir de faire du bien qui vous anime me fait prendre la liberté de m’adresser à Vous, Monsieur, et de vous prier d’aceüillir avec bonté mes sollicitations, pour un de mes parents d’une famille noble et distinguée de la Suisse; feu son pere, qu’il vient de perdre, occupoit une plaçe de magistrature à st. gal, & il luy à donné la meilleure Education. Il paroist se désider pour le Commerçe, où il à acquis des Connoissançes, en profitant avec avantage des voyages qu’il à faits en Italie et en Hollande, ou il à apris ces deux langues, qu’il parle et ecrit, ainsy que la francoise et L’allemand sa langue maternelle; il à quelques notions de L’anglois, que je me presse de luy faire aprendre pour le mettre en Etat de faire usage des talents que la providençe luy à donné; avec ces dispositions il ambitionneroit plus que toutes choses de passer aux Colonies des provinçes unies et independantes, et particulierement avec vostre attache et protection. Jay L’honneur de vous instruire que nous y avons deja l’un et l’autre des parents dans le militaire et le Commerçe. Si vous Daignez, Monsieur, employer ce parent que j’affectionne beaucoup, j’oserois vous assurer de son Zele et de sa Droiture pour le bien et l’interest de vostre digne et respectable patrie.
La Religion protestante dans laquelle il veut absolument persévérer, m’ôte bien des voÿes pour luy estre utile, que je vous aurois d’obligations, Monsieur, si vous me permettiez de le déposer entre vos mains! à l’instant même nous nous renderions auprès de vous. Je seray on ne peut plus flatté si vous estes assez bon et assez genereux pour luy accorder vostre protection et toute vostre bienveillançe; lorsque vous m’aurez fait la graçe de me repondre je me rendray à paris pour vous presenter mon Jeune parent, et vous assurer des sentiments du plus profond respect avec lequel, Je suis, Monsieur! Vostre tres humble et tres obeissant serviteur
DesollicoffreDctr de sorbonne prieur curé de Janvilleroute D’orleans
 
Endorsed: Sollicoffre pour un Parent
Notation: 7. Nov. 1778.
